         Case 1:10-cr-10189-RGS Document 186 Filed 03/31/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                              )
UNITED STATES OF AMERICA                      )
                                              )      CRIMINAL ACTION NO. 10-10189-RGS

V.                                            )
                                              )
AYLIS DRYDEN                                  )
                                              )

     MOTION TO HAVE APPOINTED COUNSEL TO INVESTIGATE MOTION FOR
                               RELIEF
                     UNDER REHAIF v. UNITED STATES

       Defendant Aylis Dryden hereby moves this Court, pursuant to General Order 19-4, dated

September 18, 2019 of the United States District Court for the District of Massachusetts, to

appoint James B. Krasnoo as his attorney to investigate the possibility of relief for the defendant

under REHAIF v. UNITED STATES 139 S.Ct. 2191 (2019) and further asks that the appointment

be nunc pro tunc to February 24, 2020 and assigns as reasons therefor the following:

               (a) The undersigned has been CJA counsel for the defendant since March, 2019.

               (b) The undersigned has discussed with the defendant the effect of the Rehaif
                   decision and the defendant is desirous to see whether or not the benefits of
                   that decision are applicable to him.

               (c) The undersigned has, because the need to file is but approximately 3 to 4
                   months away before the defendant’s potential rights are lost, already
                   undertaken initial investigation of this matter.


       WHEREFORE, Defendant Aylis Dryden respectfully requests that this Court GRANT

the within motion and appoint James B. Krasnoo nunc pro tunc to February 24, 2020.

                                              Defendant
                                              Aylis Dryden
                                              By his Attorney,
        Case 1:10-cr-10189-RGS Document 186 Filed 03/31/20 Page 2 of 2



                                          /s/ James B. Krasnoo
                                          James B. Krasnoo (Bar No. 17686)
                                          jkrasnoo@kkf-attorneys.com
                                          Krasnoo, Klehm and Falkner, LLP
                                          28 Andover Street, Suite 240
                                          Andover, MA 01810
                                          (978) 475-9955
                                          (978) 474-9005 (facsimile)

                              CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the within motion was served upon AUSA Michelle
Dineen Jerrett United States’ Attorney’s Office, Ninth Floor, One Courthouse Way, Boston, MA
02210 via her email address Michelle.Dineen.Jerrett@usdoj.gov, through the Court’s ECF
electronic filing system, on March 31, 2020.
                                                /s/ James B. Krasnoo
                                                James B. Krasnoo




                                             2
